Proceeding dismissed, without costs.. Held, that even though the former trustees of the village of Addison were without power to grant the right to erect a gasoline station in a portion of a public street, the present trustees cannot be charged'with malfeasance or malversation in office for failure to cause the structure to be removed immediately on demand of the petitioner. They were at least entitled to a reasonable time to consider the matter, and they have not been shown to have acted with any evil purpose, or in bad faith, and they should, therefore, not be summarily removed. All concur.